PER CURIAM
Petitioner seeks review of a final order that found that he had violated OAR 291-105-015(A), Rule 1 (disruptive behavior), and imposed sanctions.
First, he contends that the evidence is insufficient to support the finding of guilty. We disagree.
Petitioner also asserts that the restitution order of $85.33 was “void because no hearing was conducted on the loss, the money was taken in violation of due process of law, [and] the money was taken in breach of the superintendent’s [fiduciary] duty to protect petitioner’s account.” However, he fails to address any of those issues in the text of his argument and cites neither the record nor any authorities. Accordingly, the assignment of error is inadequately presented for review. See ORAP 7.19(5).
Finally, petitioner argues, respondent concedes, and we agree that the $100 fine is invalid. Watson v. OSP, 90 Or App 85, 750 P2d 1188 (1988).
Fine vacated; otherwise affirmed.